      Case 2:20-cv-02229-JTM-KGG Document 22 Filed 07/01/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC., as                       )
Plan Sponsor and Plan Administrator               )
of the Ferrell Companies, Inc. Employee           )
Stock Ownership Plan,                             )
                                                  )
                            Plaintiff,            )
                                                  )
v.                                                )       CASE NO. 2:20-cv-02229
                                                  )
GREATBANC TRUST COMPANY,                          )
                                                  )
HOULIHAN LOKEY CAPITAL, INC.                      )
                                                  )
                            Defendants.           )

                              NOTICE OF FIRM NAME CHANGE

       PLEASE TAKE NOTICE that German May PC has changed its name to GM Law PC

effective July 1, 2020. The firm address and telephone number remain the same, but the email

addresses for counsel have changed.

                            Kirk T. May           kirkm@gmlawpc.com
                            Phillip G. Greenfield philg@gmlawpc.com
                            Carrie Phillips       carriep@gmlawpc.com

                            GM Law PC
                            1201 Walnut, Suite 2000
                            Kansas City, Missouri 64106
                            Telephone:    (816) 471-7700
                            Facsimile:    (816) 471-2221

       Counsel of record in this matter will also update their user account information through

CM/ECF and Pacer.

Dated: July 1, 2020                        Respectfully submitted,

                                           GM LAW PC

                                           By: /s/ Phillip Greenfield
                                           Kirk T. May           KSD Bar No. 22356
                                           Phillip G. Greenfield KSD Bar No. 70044
      Case 2:20-cv-02229-JTM-KGG Document 22 Filed 07/01/20 Page 2 of 2




                                             Carrie D. Phillips   KSD Bar No. 27534
                                             1201 Walnut Street, Suite 2000
                                             Kansas City, MO 64106
                                             (816) 471-7700 - Telephone
                                             (816) 471-2221 - Facsimile
                                             kirkm@gmlawpc.com
                                             philg@gmlawpc.com
                                             carriep@gmlawpc.com

                                             Attorneys for Defendant Houlihan Lokey
                                             Capital Inc.

                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 1, 2020, a copy of the foregoing document was filed with the
Clerk of the Court on the CM/ECF system, which will send a notice of electronic filing to
counsel of record.



                                                /s/Phillip Greenfield
                                             Attorney for Defendant Houlihan Lokey
                                             Capital Inc.
